 



EXHIBIT 10.41

(INTUIT(R) LOGO) [f90545f9054511.gif]

INTUIT
MASTER SERVICES AGREEMENT

THIS AGREEMENT (“Agreement”) is made and entered into as of the date of the
later signature below (the “Effective Date”) by and between Intuit Inc., a
Delaware corporation, with offices at 2535 Garcia Avenue, Mountain View, CA
94043, on behalf of itself, and its Enterprise Members (as defined below and for
whom Services (as defined below) may be performed as set forth on applicable
Statements of Work) (“Intuit”), and Arvato Services, Inc. (including for all
purposes of this Agreement any of its employees and/or Intuit-authorized
subcontractors performing services hereunder) (“Contractor”), as further
identified in Exhibit A, which Exhibit A may be amended by Contractor from time
to time. For the purposes of this Agreement, Enterprise Members shall include
all affiliates, subsidiaries and related companies that Intuit controls by
ownership of fifty percent (50%) or greater equity interest, or directly
controls the day-to-day management by management contract. Intuit shall be
responsible for the performance or non-performance of any such Enterprise
Members in connection with this Agreement. Contractor and Intuit hereby agree as
follows:

1.          Independent Contractor. In accordance with the mutual intentions of
Intuit and Contractor, this Agreement establishes between them an independent
contractor relationship, and all of the terms and conditions of this Agreement
shall be interpreted in light of that relationship. The parties do not intend to
create an employer-employee relationship between Intuit and Contractor, and
nothing in this Agreement shall be construed to create that type of relationship
between the parties.

2.          Services.

(a)       From time to time during the Term, Intuit may request Contractor to
perform certain services (collectively, the “Services”) pursuant to Statement(s)
of Work, which will expressly incorporate the terms and conditions of this
Agreement and which shall be substantially in the form of the representative
Statement of Work set forth in Exhibit B or such other form as may be mutually
agreed upon by the parties. Each Statement of Work will, at a minimum, specify:
(i) Contractor’s specific obligations, including all deliverables, improvements,
and tasks the Contractor shall perform, develop or provide in the course of
performing the Services; (ii) the performance schedule relating to such
Services; (iii) the applicable fees, discounts and payment terms for the
Services; (iv) any responsibilities of Intuit; (v) certain assumptions on which
Contractor’s performance of Services or provision of deliverables is based; and
(vi) any other pertinent terms and conditions. Neither Intuit nor Contractor
will be obligated to enter into any Statement of Work, and Contractor will not,
and will not be obligated to, perform any Services or provide any deliverables
not specifically set forth in a Statement of Work. In the event of a conflict
between the provisions of this Agreement and the specific provisions set forth
in a Statement of Work, the provisions of this Agreement shall control except to
the extent the provisions of the Statement of Work specifically reference the
provisions of this Agreement that are inconsistent therewith, in which case the
Statement of Work shall control for that engagement only.

(b)       Contractor agrees to use commercially reasonable efforts to perform
the Services in accordance with the terms and conditions of this Agreement.
Contractor owns or leases, or intends to purchase or lease or otherwise obtain
at its own expense (subject to change control as set forth in Section 2(f)), all
the equipment and tools it requires to perform the Services. Contractor’s
performance of the Services must comply with the terms and conditions of this
Agreement (including without limitation any applicable Statement of Work);
however, Contractor shall determine the means and methods of performing these
Services. Contractor acknowledges that time is of the essence with respect to
Services that result in deliverables to be provided to Intuit’s customers and as
set forth in a Statement of Work. The parties acknowledge and agree that the
Services under any Statement of Work may be dependent upon the timely and
satisfactory completion of conditions or provision of resources by Intuit
(“Dependencies”). In the event any Dependencies have not been satisfied,
Contractor may, solely to the extent an activity or obligation of Contractor is
directly and materially adversely impacted by such failure and only for the
duration that such failure is not rectified, or only for the duration of any
unavoidable material adverse impact as a result of such failure, as applicable,
suspend or delay the materially impacted activities or obligations under the
applicable Statement of Work, and if applicable, proceed in accordance with the
change control procedure described in Section 2(f) or as otherwise set forth in
the applicable Statement of Work. Delays that either party becomes aware of
shall be reported immediately to the other party’s Project Manager (as defined
in Section 2(c)). The parties agree that any suspension or delay by Contractor
pursuant this Section 2(b) shall be limited solely to activities or obligations
that the parties mutually and in good faith agree cannot or should not proceed
absent completion of the Dependency or substantial increased or additional cost
or other resources. The right to delay or suspend Services under this Section
2(b) shall not apply to any failure to pay for Services within the agreed upon
time period.

(c)       Each party shall designate a “Project Manager” who shall be the
principal point of contact between the parties for all matters relating to
Services provided hereunder and under a particular Statement of Work. Each
Statement of Work shall contain an initial designation of a Project Manager for
each party. A party may designate a new Project Manager by written notice to the
other party. The Project Managers shall have the responsibilities set forth in a
particular Statement of Work.

(d)       Each party shall at all times take commercially reasonable precautions
and use commercially reasonable efforts to conduct all operations under this
Agreement in a manner to avoid the risk of loss, theft, or damage by vandalism,
sabotage or other means to any property of either party. Each party shall use
commercially reasonable efforts to periodically inspect all its work, materials,
and equipment facilities to discover and determine any of the above-described
conditions and except to the extent of any condition caused by the other party’s
negligence or fault, each party shall be solely responsible for discovery,
determination and correction of any such conditions. Each party shall cooperate
with the other party on all security matters and shall use commercially
reasonable efforts to promptly comply with any project security requirements
established by the other party with respect to the Services. Compliance with
these security requirements shall not relieve either party of its responsibility
for maintaining adequate security, nor shall such compliance be construed as
limiting either party’s obligation to undertake reasonable action as required to
comply with the terms and conditions of this Agreement. Each party shall prepare
and maintain accurate reports of incidents of loss, theft or vandalism and shall
furnish these reports to the other party in a timely manner. Each party is
solely responsible for the safety of its own personnel. Each party shall comply
with all applicable laws, ordinances and regulations, including, but not limited
to, permits required by federal, state, country or municipal

 



--------------------------------------------------------------------------------



 



ordinances, regulations and law, the Occupational Health and Safety Act (OSHA)
of 1970, Consumer’s Product Safety Act of 1972 and any and all Environmental
Protection Act ordinances, regulations and rules. Contractor agrees to adhere,
at all times during the Term, to Intuit’s Rules of Conduct for Onsite Service
Providers, the current version of which is attached hereto as Exhibit C. The
applicability to this Agreement and to Contractor of any material amendment to
Exhibit C is subject to Contractor’s prior written approval.

(e)       In the event that Intuit authorizes Contractor to use Intuit’s
resources in performing the Services hereunder, Contractor agrees to use such
resources solely in connection with the performance of the Services hereunder,
or to reasonably compensate Intuit for any use not in connection therewith as
may be agreed upon in good faith by the parties.

(f)       During the term of any Statement of Work, if any change in the scope
of the Services being performed under such Statement of Work occurs, either
party may propose a change or addition to the work. Such changes may affect the
scope or duration of the Services relating to any such Statement of Work,
including changes in the specifications and changes in any deliverables to be
delivered. The following procedures shall apply to any proposed change.
Contractor promptly shall assign a member of its team to define and describe the
change (an “Assessment”), and to notify Intuit of the cost and/or the impact on
the schedule set forth in the applicable Statement of Work if Contractor
believes that an adjustment in the fees to be paid to Contractor with respect to
the applicable Statement of Work, or an adjustment to the applicable performance
or delivery schedule, is required. If such change is initiated or caused by
Intuit, Contractor shall invoice Intuit for the work described in the
immediately preceding sentence at the rate of the applicable team member and
approved in writing by Intuit, all as set forth in such Statement of Work. In
the event Contractor initiates or causes such a change, Contractor shall not
charge Intuit for such Assessment. Intuit also may request a change in the
schedule without changing the scope of the Services relating to the applicable
Statement of Work. In either case, the parties shall follow the above procedures
and negotiate in good faith a reasonable and equitable adjustment in the
applicable fees, schedule and specifications. Once the scope of the change has
been determined, the parties shall determine jointly whether the change should
be implemented, deferred until a later phase or project, or abandoned. In the
event the parties tentatively agree upon a present or future implementation of a
change, such agreement shall take effect only as set forth in a written
amendment to the applicable Statement of Work executed by both parties.
Contractor shall continue work pursuant to the existing Statement of Work, and
shall not be bound by any change requested by Intuit, until such change has been
agreed upon in writing by the parties as specified herein.

(g)       No Exclusivity. The parties acknowledge and agree that this Agreement
does not create an exclusive relationship between the parties. Contractor may
provide similar Services to its other clients and Intuit may obtain similar
Services from service providers other than Contractor. The parties further
acknowledge and agree that Intuit is not obligated to procure any specific
amount of Services under this Agreement and shall be obligated to procure only
those quantities for which Intuit has submitted a specific order pursuant to a
Statement of Work.

3.          Testing and Acceptance. To the extent a particular Statement of Work
specifically identifies Services or deliverables for which Intuit’s acceptance
is required, Intuit may, in accordance with any additional terms set forth in an
applicable Statement of Work, conduct acceptance tests to verify whether the
Services and/or the deliverables substantially conform to the applicable
specifications set forth in the applicable Statement of Work or any written
documentation provided by Contractor for the Services and/or deliverables.
Intuit shall have fifteen (15) days after completion of the applicable Services,
or such other period as may be mutually agreed upon as set forth in the
applicable Statement of Work (the “Acceptance Period”), to perform such tests.
If Intuit notifies Contractor of any material non-conformities with such
specifications in any of the Services and/or the deliverables (each, a
“Nonconformity” and collectively, the “Non-conformities”) in writing within the
applicable Acceptance Period, Contractor promptly shall either demonstrate to
Intuit that no such Non-Conformities exist or use commercially reasonable
efforts to correct such Non-conformities at its own expense and notify Intuit in
writing when such corrections are complete. Intuit then shall have the right to
test the corrected Services and/or deliverables, as upon the initial completion
of the applicable Services as set forth above. If Intuit accepts the Services
and/or deliverables, as determined by Intuit as set forth above, Intuit shall
sign the acceptance certificate, attached hereto as Exhibit D. If Intuit does
not sign the acceptance certificate or notify Contractor of any material
Non-conformities within the applicable Acceptance Period, Intuit shall be deemed
to have “Rejected” the Services and/or the deliverables and the parties will
address any such Rejection as set forth in the applicable Statement of Work.
Should Contractor fail to correct a Nonconformity within sixty (60) days after
receiving written notice thereof from Intuit, or such longer period as may be
mutually agreed upon in the applicable Statement of Work, Intuit may terminate
the applicable Statement of Work, without prejudice to its rights and remedies
hereunder and without any further obligation to Contractor other than the
payment to Contractor of any and all fees incurred by Contractor through the
effective date of such termination pursuant to the applicable Statement of Work.

4.          Compensation and Payment.

(a)       Subject to the next sentence, Intuit will pay Contractor for the
performance of the Services in the amounts and otherwise in accordance herewith
and with the schedule specified in the applicable Statement of Work. As may be
set forth in a Statement of Work, certain payments may be subject to Intuit’s
acceptance in accordance with Section 3. No compensation shall be paid for
services rendered by Contractor unless the Services are set forth in a Statement
of Work or otherwise authorized in accordance with the change order procedures
in Section 2(f) and/or in a Statement of Work.

(b)       Contractor will submit monthly reports as reasonably requested by
Intuit and monthly invoices to Intuit, accompanied by reasonably detailed
descriptions of the Services performed during the preceding month, the fees
related thereto, prior approved disbursements and out-of-pocket expenses then
due. If permitted in a Statement of Work, Contractor shall invoice Intuit for
travel expenses in accordance with Intuit’s then-current reimbursable expenses
guidelines. Unless reimbursement for travel expenses is expressly stated in a
Statement of Work, however, Contractor shall bear all travel expenses of its
employees and/or agents. The current version of such expense guidelines is
attached hereto as Exhibit G. Intuit will provide reasonable advance written
notice to Contractor of any material amendment to Exhibit G. Contractor will
mail these invoices to Intuit Inc., Attn: AP-01, 6220 Greenwich Drive, San
Diego, California 92122-5988, or such other address as Intuit shall designate in
writing from time to time. All invoices must reference the number and date of
the relevant Statement of Work and must be received by Intuit within six
(6) months after the completion of any Statement of Work. Unless otherwise set
forth in a Statement of Work or otherwise agreed by the parties, any invoices
not received within such six (6) month time period shall be deemed forgiven by
Contractor.

(c)       All undisputed payments will be made by Intuit within twenty (20) days
after the receipt by Intuit of any invoice, and mailed to Contractor at its
address specified in the invoice. If Intuit pays any invoice within ten (10)
days of receipt by Intuit of such invoice, such invoice shall be discounted by
Contractor by

2



--------------------------------------------------------------------------------



 



one percent (1%) of the total amount of the invoice. Any applicable discounts
shall be calculated from the later of the receipt of the invoice by Intuit or
the date any deliverable is received by Intuit at the designated Intuit location
with respect to any Statement of Work executed under this Agreement. In the
event that Intuit in good faith disputes any invoice rendered or amount paid,
Intuit will notify Contractor in writing and the parties shall work together to
resolve such dispute expeditiously, all in accordance with Section 14(c) of this
Agreement and the time for payment of the disputed invoice shall be extended
until resolution of the dispute.

(d)       Contractor shall detail in each invoice provided under this Agreement
taxes for goods and services, and shall separately state the different types of
taxes by the type of tax Intuit shall pay on products and services, if any, sold
or provided by Contractor to Intuit (sales, use, etc.). Intuit shall bear all
taxes, duties, levies, and other similar charges (and any related interest and
penalties), however designated, imposed as a result of the existence or
operation of this Agreement, including but not limited to any tax which Intuit
is required to withhold or deduct from payments to Contractor. Intuit will
reimburse and indemnify Contractor for any such taxes and contributions and
interest and penalties that Contractor may be compelled to pay on account of
Intuit’s non-payment.

(e)       Except for any lien, claim or encumbrance arising as a result of
Intuit’s failure to pay hereunder (“Intuit Lien”), Contractor shall keep
Intuit’s property free and clear of all liens, claims, and encumbrances arising
from the performance of the Services provided under this Agreement by
Contractor. If any lien other than an Intuit Lien is filed, Contractor shall use
commercially reasonable efforts to promptly procure the release of such lien.
Contractor shall have the right to contest the validity or amount of any such
lien; however, pending the discharge of any such lien of record, Intuit may
retain out of any monies that are due and payable to Contractor in an amount
sufficient to discharge such lien. Except in connection with any Intuit Lien,
Contractor agrees to reimburse Intuit for all monies paid and expenses incurred
by Intuit in discharging such liens or otherwise incurred in connection with any
action or proceeding for the removal or enforcement of the lien. Intuit agrees
to reimburse Contractor for all monies paid and expenses incurred by Contractor
in discharging, removing or enforcing any Intuit Lien. Contractor shall include
a provision satisfying the requirements of this Section 4(e) as part of any and
all subcontracts entered into for the work or any portion of the Services.

(f)       Each party will maintain complete and accurate records relating to any
fees and payments charged or made in connection with the Services provided under
this Agreement or any transactions upon which such fees are based or calculated.
Either party may, upon not less than thirty (30) days prior written notice to
the other party, cause an independent Certified Public Accountant to inspect
such other party’s relevant records upon which such fees or payments are based
during normal business hours and without material interruption of business
operations. The determination by such independent Certified Public Accountant
shall be binding upon the parties. The fees charged by such Certified Public
Accountant in connection with the inspection will be paid by the auditing party,
unless the payments made by Intuit are determined to have been more than five
percent (5%) in excess of the payments actually owed to Contractor, in which
case Contractor will be responsible for the payment of the fees for such audit,
or unless the payments made by Intuit are determined to have been less than five
percent (5%) of the payments actually owed to Contractor, in which case Intuit
will be responsible for the payment of the fees for such audit. In addition,
Contractor shall promptly remit payment to Intuit for the full amount of any
disclosed overcharges and Intuit shall promptly remit payment to Contractor for
the full amount of any disclosed shortfalls. The audit rights set forth herein
shall not be exercisable more than twice annually (unless an audit results in a
finding of payment in excess of five percent (5%) of the amount

+
due, in which case they shall be exercisable three (3) times a year) and shall
continue for one (1) year following the termination of this Agreement for any
reason.

5.          If Intuit notifies Contractor in writing, in good faith and in
sufficient detail, of its belief of a material problem with any personnel of
Contractor, Contractor will address such problem in good faith in a timely
manner consistent with industry standards.

6.          Term/ Termination.

(a)       Unless otherwise terminated in accordance with this Agreement, the
term of this Agreement shall begin on the Effective Date and will continue for a
period of three (3) years after the Effective Date (the “Term”). Upon mutual
written agreement of the parties, this Agreement will be renewed for additional
agreed upon periods of time.

(b)       Either party may terminate this Agreement or an applicable Statement
of Work (i) due to a material breach of this Agreement or such applicable
Statement of Work by the other party if such material breach remains uncured for
a period of twenty (20) days or as may otherwise be set forth in a Statement of
Work, following receipt by the breaching party of written notice by the
non-breaching party; or (ii) by giving (30) days’ written notice to the other
party in the event of: (A) any sale or transfer of all or substantially all of
such other party’s assets; or (B) any acquisition of a controlling interest in
such other party’s voting stock.

(c)       Either party may terminate a Statement of Work any time after twelve
(12) months from the effective date of such Statement of Work, without cause,
upon ninety (90) days’ written notice to the other party.

(d)       In the event of an early termination of this Agreement, Intuit shall
compensate Contractor in accordance with Section 4 for the Services and
deliverables provided on or before the effective date of the termination and
shall compensate Contractor for all disbursements and out-of-pocket expenses
reasonably incurred by Contractor in connection with this Agreement and
pre-approved by Intuit in writing. Upon termination or expiration of this
Agreement or any Statement of Work, or at any prior time upon the request of
either party, the other party will promptly deliver to such party, all
Confidential Information or other memoranda, notes, records, drawings, manuals,
disks, documents, media, equipment, papers or other information, obtained by the
other party from such party or otherwise pertaining to such party’s business,
including all copies thereof, provided however, that Intuit agrees that if such
delivery by Contractor reasonably would interfere with Contractor’s ability to
perform hereunder or under any Statement of Work, such situation shall be
deemed, and treated as, a Dependency hereunder and under an applicable Statement
of Work. Each party acknowledges that all such materials are the property of the
other party and each party agrees not to retain any copies of such materials
after the termination or expiration of this Agreement or of any Statement of
Work.

(e)       Upon termination or expiration of this Agreement or any Statement of
Work hereunder, Contractor shall (i) remove all of its equipment and materials,
and any and all debris and waste material created by Contractor on any Intuit
premises during the Contractor’s performance of the Services under this
Agreement, (ii) leave such Intuit premises in a condition reasonably
satisfactory to Intuit, and (iii) provide Intuit with reasonable transition
assistance at the rates and to the extent the parties may agree upon through
good faith negotiations.

(f)       The provisions of Sections 4, 6(d), 6(e), 6(f), 8 through 11, 13 and
14 as well as corresponding provisions of

3



--------------------------------------------------------------------------------



 



any of the Exhibits, will survive any termination or expiration of this
Agreement.

7.          No Marketing Obligation. Intuit reserves the right to acquire,
license, develop, manufacture, market and/or distribute products and/or services
that are similar to or may compete with Contractor’s Services rendered or
deliverables delivered hereunder.

8.          Ownership and Licenses.

(a)       The parties acknowledge and agree that each party may own or have
rights to data, technology, methods and methodologies, processes, know-how,
ideas, techniques, models, templates, development tools, software code,
algorithms, documentation, tools, software and other materials (in the case of
Contractor collectively, the “Contractor Materials” and in the case of Intuit
collectively, the “Intuit Materials”). Each party acknowledges and agrees that
except as expressly set forth in this Section 8 or in a Statement of Work (i) no
rights to the Contractor Materials are granted to Intuit and no rights to the
Intuit Materials are granted to Contractor and (ii) Contractor shall own all
intellectual property rights in and to the Contractor Materials and Intuit shall
own all intellectual property rights in and to the Intuit Materials. Without
limiting the foregoing, the parties expressly understand and agree that
Contractor shall not receive any rights to any Intuit customer data Intuit may
provide Contractor, other than the right to use such data solely to the extent
necessary for Contractor to provide the Services. Contractor further
acknowledges and agrees that it shall have no right to retain any Intuit
customer data after the termination of this Agreement nor to use such data,
including using such data in the aggregate, for any purpose other than to
provide the Services.

(b)       To the extent Contractor provides any Contractor Materials or
deliverables to Intuit hereunder or under any Statement of Work, Contractor
hereby grants to Intuit a non-transferable, non-exclusive, revocable (except to
the extent any tangible Contractor Materials are incorporated into and necessary
for use of a finished Intuit product already or to be provided directly or
indirectly by Contractor to Intuit’s customers hereunder, in which case, and
solely to such extent, irrevocable), limited license to use such Contractor
Materials and deliverables solely as necessary to receive the Services. To the
extent Intuit provides any Intuit Materials to Contractor hereunder or under any
Statement of Work, Intuit hereby grants to Contractor a non-transferable,
non-exclusive, revocable, limited license to use such Intuit Materials solely as
necessary to provide the Services. Neither Intuit, nor any third party, shall
remove, obscure or alter Contractor’s copyright notices, trademarks or other
proprietary rights or notices affixed to or contained in the Contractor
Materials and neither Contractor, nor any third party, shall remove, obscure or
alter Intuit’s copyright notices, trademarks or other proprietary rights or
notices affixed to or contained in the Intuit Materials.

9.          Confidential Information.

(a)       For the purposes of this Agreement, “Confidential Information” means
the Contractor Materials, the Intuit Materials, the terms and conditions of this
Agreement (including all Statements of Work and any other related documents),
customer data and all non-public information about the disclosing party’s (or
its suppliers’) business or activities that is proprietary and confidential,
which shall include all business, customer, financial, technical and other
information of either party, whether or not it is marked or designated by such
party as “confidential or “proprietary” at the time of disclosure. Confidential
Information will not include information that: (i) is in or enters the public
domain without breach of this Agreement; (ii) the receiving party lawfully
receives from a third party without restriction on disclosure and without breach
of a nondisclosure obligation; (iii) the receiving party rightfully knew prior
to receiving such information from the disclosing party; or (iv) the receiving
party develops independent of any information originating from the disclosing
party.

(b)       Each party agrees that: (i) it will not disclose to any third party
any Confidential Information disclosed to it by the other party except as
expressly permitted in this Agreement; (ii) it will not use any Confidential
Information disclosed to it by the other party except as necessary to perform
its obligations under this Agreement; and (iii) it will take all reasonable
measures to maintain the confidentiality of all Confidential Information of the
other party in its possession or control, which will in no event be less than
the measures it uses to maintain the confidentiality of its own information of
similar importance. Notwithstanding the foregoing, each party may disclose
Confidential Information to the extent required by a court of competent
jurisdiction or other governmental authority or otherwise as required by law,
provided that such party uses reasonable efforts to request confidential
treatment or a protective order before such disclosure; or on a “need-to-know”
basis under an obligation of confidentiality to its legal counsel and
accountants.

(c)       Each party acknowledges and agrees that its breach or threatened
breach of the provisions under this Section 9 or under Section 8 will result in
irreparable harm to the other party and that either party will have the right to
enforce Section 8 and Section 9(a) through (d) of this Agreement by injunction,
specific performance and/or other equitable relief without prejudice to any
other rights and remedies that such party may have.

(d)       Nothing in this Agreement shall relieve any party of any of its
obligations under any separate non-disclosure agreement between the parties,
including any obligation with respect to procedures for handling customer data
or other similarly sensitive information.

(e)       Notwithstanding anything to the contrary contained in this Agreement,
Contractor agrees to comply with the Intuit Privacy Policy attached as Exhibit E
and the Intuit Security Requirements attached as Exhibit F).

10.          Representations and Warranties.

(a)       Each party to this Agreement represents and warrants that: (i) it is a
corporation duly incorporated, validly existing and in good standing; (ii) it
has all requisite right, corporate power and authority to execute, deliver and
perform its obligations hereunder; (iii) it is duly licensed, authorized or
qualified to do business and is in good standing in every jurisdiction in which
a license, authorization or qualification is required for the ownership or
leasing of its assets or the transaction of business of the character transacted
by it except when the failure to be so licensed, authorized or qualified would
not have a material, adverse effect on its ability to fulfill its obligations
hereunder; (iv) it shall comply with all laws and regulations applicable to the
performance of its obligations hereunder and shall obtain all applicable permits
and licenses required of it in connection with its obligations hereunder; and
(v) it is not a party to any agreement with or committed in any other manner to,
a third party, the performance of which is reasonably likely to affect adversely
its ability or the ability of the other party to perform fully its respective
obligations hereunder.

(b)       Contractor represents and warrants that any and all Services rendered
under this Agreement shall be performed by Contractor, including its employees
or its subcontractors, in a workmanlike fashion and in accordance with the
standards of competence within Contractor’s industry. Each party shall be liable
for the performance of its employees who will perform services hereunder and
agrees that those employees shall be bound by the terms of this Agreement. In
the event Contractor

4



--------------------------------------------------------------------------------



 



desires to use any subcontractor to provide Services to Intuit, Contractor shall
obtain Intuit’s prior written approval as to the identity of such subcontractor
and as to the estimated scope and duration of the Services to be provided by
such subcontractor, provided, however, that Intuit uses reasonable, good faith
and expedited efforts in issuing such approval, that Intuit conducts meaningful
consultation with Contractor prior to any decision of non-approval and provides
to Contractor its good faith basis for any such non-approval, and, provided
further, however, that notwithstanding the foregoing in this sentence, Intuit
hereby approves Contractor’s use of BeMusic, Inc. as a subcontractor hereunder.
Each party shall also be liable for any subcontractor it hires to perform
hereunder or in connection herewith, and covenants that such subcontractors
shall, prior to performance, agree in writing to be bound by the terms of this
Agreement. Any delegation of either party’s duties to any subcontractor shall
not relieve such party of its obligations under this Agreement.

(c)       EXCEPT FOR THE EXPRESS WARRANTIES MADE OR REFERENCED IN THIS
AGREEMENT, NEITHER PARTY MAKES ANY WARRANTIES, EXPRESS OR IMPLIED, CONCERNING
THE SUBJECT MATTER OF THIS AGREEMENT, AND EACH PARTY HEREBY DISCLAIMS ANY AND
ALL IMPLIED WARRANTIES, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF
NON-INFRINGEMENT, MERCHANTABILITY AND/OR FITNESS FOR A PARTICULAR PURPOSE.

11.          Indemnification.

(a)       Contractor agrees to defend, indemnify and hold Intuit and its
affiliates, and all of their respective officers, directors, agents and
employees, harmless from and against any and all claims, including liabilities,
losses, damages, actions, judgments, costs, and expenses and reasonable
attorneys’ fees (collectively “Claims”), asserted by a third party arising out
of or related to, and incurred by such indemnitee in connection with: (i) any
infringement or misappropriation of any patent, invention, trade secret,
copyright, trademark, proprietary information nondisclosure or other proprietary
rights alleged to have occurred because of Services, systems, software or other
resources provided to Intuit by Contractor hereunder (“Contractor Provided
Systems”) or based upon their use by Intuit as permitted hereunder, other than
claims based upon or arising out of any combination, operation or use of
Contractor Provided Systems with systems, software or other resources not
provided by Contractor if combined, operated or used in a manner other than that
to which the parties have agreed; (ii) the damage to or loss or destruction of
any real or tangible personal property in the possession or under the control of
Contractor, except to the extent proximately caused by Intuit or its agents or
employees; (iii) Contractor’s negligent acts, omissions and/or willful
misconduct in supplying the Services under this Agreement; or (iv) the death or
bodily injury of any agent, employee, subcontractor, customer, business invitee
or business visitor of Contractor, except to the extent proximately caused by
Intuit or its agents or employees. Notwithstanding the foregoing, Contractor
shall have no duty to indemnify Intuit for Claims to the extent arising from the
Intuit Materials or any Intuit resources, or any Intuit products, whether
provided, distributed or otherwise used or handled by Intuit or by Contractor on
behalf of Intuit.

(b)       Intuit agrees to defend, indemnify and hold Contractor and its
affiliates, and all of their respective officers, directors, agents and
employees, harmless from and against any and all Claims asserted by a third
party arising out of or related to, and incurred by such indemnitee in
connection with: (i) any infringement or misappropriation of any patent,
invention, trade secret, copyright, trademark, proprietary information
nondisclosure or other proprietary rights resulting from the use of any Intuit
Materials or Intuit resources by Contractor in the performance of the Services
or provision of any deliverables, other than claims based upon or arising out of
any combination, operation or use of any Intuit Materials or Intuit resources
with systems, software or other resources not provided by Intuit if combined,
operated or used in a manner other than that to which the parties have agreed;
(ii) the damage to or loss or destruction of any real or tangible personal
property in the possession or under the control of Intuit, except to the extent
proximately caused by Contractor or its agents or employees; (iii) the death or
bodily injury of any agent, employee, subcontractor, customer, business invitee
or business visitor of Intuit, except to the extent proximately caused by
Contractor or its agents or employees; or (iv) the negligent acts, omissions
and/or willful misconduct of Intuit in using the Services provided by
Contractor, or in supplying the Intuit Materials or any Intuit resources, under
this Agreement. Notwithstanding the foregoing, Intuit shall have no duty to
indemnify Contractor for Claims to the extent arising from the Contractor
Materials or Contractor Provided Systems, whether provided, distributed or
otherwise used or handled by Intuit or by Contractor on behalf of Intuit.

(c)       The party seeking indemnification under Section 11(a) or 11(b), as the
case may be (the “Indemnified Party”), will give prompt written notice to the
other party (the “Indemnifying Party”). (The failure by an Indemnified Party to
give notice as provided, above, shall not relieve the Indemnifying Party of its
obligations under this Section 11(c), except to the extent that the failure
results in the failure of actual notice and the Indemnifying Party is damaged as
a result of the failure to give notice.) In addition, the Indemnified Party will
allow the Indemnifying Party to direct the defense and settlement of any such
claim, with counsel of the Indemnifying Party’s choosing, and will provide the
Indemnifying Party, at the Indemnifying Party’s expense, with information and
assistance that is reasonably necessary for the defense and settlement of the
claim. The Indemnified Party shall have the right to employ separate counsel and
to participate in (but not control) any such action, but the fees and expenses
of such counsel shall be at the expense of the Indemnified Party unless: (i) the
employment of counsel by the Indemnified Party has been authorized by the
Indemnifying Party; (ii) the Indemnified Party has been advised by its counsel
in writing that there is a conflict of interest between the Indemnifying Party
and the Indemnified Party in the conduct of the defense of the action (in which
case the Indemnifying Party shall not have the right to direct the defense of
the action on behalf of the Indemnified Party); or (iii) the Indemnifying Party
has not in fact employed counsel to assume the defense of the action within a
reasonable time following receipt of the notice given pursuant to this
Section 11(c), in each of which cases the fees and expenses of such counsel
shall be at the expense of the Indemnifying Party. An Indemnifying Party shall
not be liable for any settlement of an action effected without its written
consent (which consent shall not be unreasonably withheld) or delayed, nor shall
an Indemnifying Party settle any such action that affects the Indemnified
Party’s rights or interests without the written consent of the Indemnified Party
(which consent shall not be unreasonably withheld or delayed). No Indemnifying
Party will consent to the entry of any judgment or enter into any settlement
that does not include as an unconditional term thereof the giving by the
claimant or plaintiff to the Indemnified Party a release from all liability with
respect to the claim.

12.          Insurance. Contractor will, at Contractor’s expense, maintain its
current insurance policies that cover Contractor’s activities under this
Agreement and the activities of Contractor’s employees, agents and
representatives. Contractor will name Intuit as an additional insured on such
policy. Contractor shall provide Intuit with a certificate of insurance
evidencing such coverage. In addition, Contractor will provide Intuit with
written notice of any cancellation or reduction in coverage or limits.

13.          Limitation of Liability. EXCEPT FOR ANY FEES DUE AND OWING TO
CONTRACTOR, A BREACH OF CONFIDENTIALITY OR IN CONNECTION WITH A PARTY’S
INDEMNIFICATION OBLIGATIONS UNDER SECTION 11, ABOVE, IN NO EVENT WILL (i) EITHER
PARTY BE LIABLE TO

5



--------------------------------------------------------------------------------



 



THE OTHER FOR ANY SPECIAL, INCIDENTAL, PUNITIVE, OR CONSEQUENTIAL DAMAGES,
WHETHER BASED ON BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE,
WHETHER OR NOT THAT PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGE, OR
(ii) THE LIABILITY OF EITHER PARTY TO THE OTHER PARTY FOR DAMAGES OR ALLEGED
DAMAGES HEREUNDER, WHETHER IN CONTRACT, TORT OR ANY OTHER LEGAL THEORY, EXCEED
THE GREATER OF (i) FIVE MILLION DOLLARS ($5,000,000) OR (ii) THE AMOUNTS PAID
(OR IN THE CASE OF INTUIT, PAID AND DUE AND PAYABLE) BY INTUIT TO CONTRACTOR
HEREUNDER DURING THE TWELVE (12) MONTH PERIOD IMMEDIATELY PRECEDING THE CLAIM.

14.          General.

(a)       Publicity and Advertising. Notwithstanding any other provision of this
Agreement, neither party may issue press releases or endorsements or other
public announcements or statements which reference the other party or include
statements attributable to the other party without the prior written consent of
the other party, which consent shall not be unreasonably withheld or delayed,
and in the case of Intuit, such consent must include the written approval of
Intuit’s Corporate Communications and Procurement Departments, and in the case
of each party such consent must include the written approval of its legal
counsel. No press release or endorsement which references the other party or
includes a statement by the other party shall be made except as provided above.

(b)       Assignment. Neither party may assign this Agreement, in whole or in
part, without the other party’s prior written consent, which consent shall not
be unreasonably withheld or delayed. Any attempt by either party to assign this
Agreement other than as permitted herein will be null and void. Subject to the
foregoing, this Agreement shall be binding upon and shall inure to the benefit
of both parties, their successors and permitted assigns.

(c)       Dispute Resolution. Each party agrees to submit in writing to the
other party any dispute arising out of or relating to this Agreement or any
Statement of Work hereunder to upper-level executive representatives designated
by each party, and who will meet by conference or otherwise in an effort to
resolve such dispute, within five (5) days. If after the second day, such
dispute cannot be resolved, than each party’s respective Vice-President, or
substantial equivalent, shall attempt to resolve the dispute. In the event that
the Vice Presidents are unable to resolve any such dispute within twenty
(20) days, the parties shall mutually determine a date and location for a
meeting between the senior management of each Party. Notwithstanding the
foregoing, the parties agree, unless otherwise agreed in writing, (i) to try to
resolve any such dispute within thirty (30) days after the commencement of any
such dispute and (ii) to continue performance of their additional obligations
hereunder that are not the subject of dispute during such period, provided
however, that in the case of Contractor, Intuit has paid or promptly pays for
any and all fees due for or in connection with such continued performance of
such undisputed obligations. Either party may bring an action in any court of
competent jurisdiction if, at the expiration of such thirty (30) day period, the
parties remain unable to resolve such dispute.

(d)       Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without regard to its
conflicts of laws principles. If Intuit commences any claim hereunder, the
parties hereby consent to the exclusive jurisdiction and venue in the state and
federal courts in New York County, New York, and if Contractor commences any
claim hereunder, the parties hereby consent to the exclusive jurisdiction and
venue in the state and federal courts in Santa Clara County, California.

(e)       Notice. Unless otherwise stated, all notices required under this
Agreement shall be in writing and shall be considered given (i) when delivered
personally; (ii) five (5) days after mailing, when sent certified mail, return
receipt requested and postage prepaid; (iii) one (1) business day after
dispatch, when sent via a commercial overnight carrier, fees prepaid; or (iv)
upon delivery when sent by facsimile transmission confirmed by telephone and
followed by notice sent in accordance with clause (i), (ii) or (iii) above. All
communications will be addressed as follows (unless changed by notice):

To Contractor:

      Attn:   President Address:   Arvato Services, Inc.     28210 N. Avenue
Stanford     Valencia, CA 91355 Phone:   (661) 257-0584 Fax:   (661) 257-1986

with a copy to:

      Attn:   Legal Affairs Department Address:   Bertelsmann, Inc.     1540
Broadway     New York, NY 10036-4094 Phone:   (212) 782-1000 Fax:   (212)
782-1042

      To Intuit:       Attn:   Tom Harrington, Vendor Manager Address:   Intuit
Inc.     2650 Casey Avenue     Mountain View, CA 94043 Phone:   (650) 944-5624
Fax:   (650) 944-3511

with a copy to:

Intuit Inc.
2700 Coast Avenue
Mountain View, California 94043
Attn: General Counsel, Legal Dept.
Phone: (650) 944-6000
Fax:(650) 944-6622

(f)       Force Majeure. Except with respect to delays or failures to the extent
caused by the negligent act or omission of either party, any delay in or failure
of performance by either party under this Agreement will not be considered a
breach of this Agreement and will be excused to the extent caused by any
occurrence beyond the reasonable control of such party including, but not
limited to, acts of God, terrorism, labor strikes (in which case, Contractor
shall use commercially reasonable efforts to assist Intuit in finding a
workaround), power outages, failures of the Internet, provided that the party
affected by such event shall begin or resume performance as soon as practicable
after the event has abated. In the event that the non-performing party is not
able to resume performance within three (3) months after the force majeure event
has commenced, the other party shall have the right to terminate this Agreement
and/or the applicable Statement(s) of Work immediately upon written notice to
the other party, provided however, that at such time the non-performing party’s
performance is precluded by such force majeure event.

(g)       Severability. If any provision of this Agreement is found illegal or
unenforceable, such provision will be deemed restated, in accordance with
applicable law, to reflect as nearly as possible the original intention of the
parties, and the remainder of the Agreement will continue in full force and
effect.

6



--------------------------------------------------------------------------------



 



(h)       Entire Agreement. This Agreement, together with the Exhibits attached
hereto, and all Statements of Work, is the complete and exclusive agreement
between the parties with respect to the subject matter hereof, superseding any
prior agreements and communications (both written and oral) regarding such
subject matter. This Agreement may only be modified, or any rights under it
waived, by a written document executed by both parties.

(i)       No Third Party Beneficiaries. This Agreement is intended for the sole
and exclusive benefit of the signatories and is not intended to benefit any
third party. Only the parties to this Agreement may enforce it.

(j)       Counterparts. This Agreement may be executed in counterparts, each of
shall constitute an original, and all of which shall constitute one agreement.

(k)       Headings. The headings in this Agreement are for convenience of
reference only and have no legal effect.

(l)       Party’s Rights Cumulative. Unless otherwise specified herein or in a
Statement of Work, the rights and remedies of each party under this Agreement
are cumulative and not exclusive of any rights or remedies to which a party is
entitled by law or at equity. The exercise by either party of any right or
remedy under this Agreement or under applicable law will not preclude such party
from exercising any other right or remedy under this Agreement or to which it is
entitled by law or equity.

          IN WITNESS WHEREOF, the authorized representatives of the parties have
executed this Agreement as of the date of the later signature below.

              CONTRACTOR   INTUIT INC.               By:   /s/ Schmitz   By:  
/s/ K. R. Mudge  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

              Name:   Schmitz   Name:   K. R. Mudge               Title:  
President   Title:   VP Supply Chain               Date:   5/28/03   Date:  
5/28/03

7



--------------------------------------------------------------------------------



 



Exhibit A

Independent Contractor Details:

Name of Contractor (Company): BeMusic, Inc.

      Contractor’s Mailing Address:   110 Hidden Lake Circle       Duncan, S.C.
29334

Contractor’s Telephone Number: (864) 433-5101

Contractor’s Facsimile Number: (864) 433-5170

      Form and Ownership of Contractor’s Business: (check all that apply)
    Form of Entity Questions:   Minority/Small/Women Ownership Questions:     x
Corporation (state of incorporation: Pennsylvania)   o Minority Owned: Specify:
    o Partnership   o Women-Owned     o Individual/Sole Proprietor   o Small
Business     o U.S. Government Agency         o Other — please specify:    

Tax ID Information:

Please provide Federal Tax ID Number: 23-2813867

Or, if applicable, Social Security Number (SSN):

8



--------------------------------------------------------------------------------



 



Exhibit B

STATEMENT OF WORK NO. ____

This Statement of Work No.      is entered into between Intuit Inc., and its
Enterprise Members (“Intuit”) and                 (“Contractor”) as further
identified below as of the date of the later signature below. Except as
otherwise provided below, this Statement of Work shall be governed by the terms
and conditions of the Master Technology Services Agreement entered into by the
parties on           , 200     (the “Agreement”). Capitalized terms not defined
herein shall have the same meanings set forth in the Agreement.



1.   Contact Information:

                      “Intuit”   “Contractor”    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Contact Name: Address: Telephone No.:



2.   Term: The Services to be rendered under this Statement of Work shall
commence on                and shall be completed no later than                .
  3.   Location of performance of the Services:   4.   Project Scope and
Detailed Description of the “Services”:   5.   Timetable for Transition Phase
and Services:   6.   Payment Terms: The following payment terms apply to this
Statement of Work (check those that are applicable and list the rates and
charges):

                      a.   Hourly bill rate (Time and Materials):  

--------------------------------------------------------------------------------

    Hourly Bill Rate:

--------------------------------------------------------------------------------

                      b   Fixed Price:

--------------------------------------------------------------------------------

    Total Project Cost:

--------------------------------------------------------------------------------

                      c.   Completion of Services by Milestones:

--------------------------------------------------------------------------------

    List all milestones and the cost for each milestone.                       d
  Other:

--------------------------------------------------------------------------------

    Describe.

Total amount payable for Services under this Statement of Work: $  

--------------------------------------------------------------------------------



7.   Project Managers and Responsibilities:   8.   Intuit
Responsibilities/Intuit resources:   9.   Assumptions:   10.   Additional Terms
and Conditions.



  a.   Service level agreements:     b.   Reporting requirements:     c.   Scope
of Services For Enterprise Members:

      Intuit Inc.:   Contractor:       Name:   Name:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Title:   Title:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Date:   Date:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

9



--------------------------------------------------------------------------------



 



Exhibit C

RULES OF CONDUCT FOR ONSITE SERVICE PROVIDERS

These rules shall apply to all Independent Contractors, Consultants, Service
Companies, and other Vendors that provide services on Intuit’s sites. All
parties including their respective employees and/or agents shall hereafter be
referred to as “Contractor” regardless of actual title. It is Contractor’s
responsibility to thoroughly orient and instruct its employees and agents as to
the contents of this policy. These regulations are intended to cover standard
situations under the applicable Agreement or purchase order. As the scope of
work becomes more clearly defined and as non-standard conditions arise,
Contractor shall contact Intuit for clarifications and/or exceptions.



1.   Responsibilities: Contractor shall:

          a.     Conform to all local, state, and federal safety requirements,
particularly those requirements in OSHA and the Code of Federal Regulations
applicable to the services performed by Contractor.

          b.     Establish its own appropriate safety, health, and work
procedures for the services being performed.

          c.     Properly instruct all employees and agents in the execution of
their job duties. Enforce its own safety rules, with Intuit’s rules governing,
in the event of a conflict with such rules. Provide positive proof of liability
and workers’ compensation insurance to the appropriate group at Intuit as
indicated in the terms and conditions of the Agreement.



2.   Procedure: Access

          a.     Contractor shall provide Intuit with the names of its employees
and agents who will be working at Intuit’s site. All employees or agents shall
sign in at the reception desk.

          b.     While working, Contractor must stay in the area where the job
at hand is being performed. In no case shall Contractor tamper with or handle
any equipment, which does not pertain to the particular job.

          c.     All drivers of Contractor-related vehicles must observe the
posted traffic regulations while on the property where Intuit’s site is located.

          d.     Neither the Landlord of the property where Intuit’s site is
located nor Intuit is responsible for damage to Contractor’s vehicles,
regardless of cause. Intuit will, however, make all reasonable attempts to
prevent damage to such vehicles from occurring.

          e.     The following primary background checks will be required for
all of Contractor’s employees needing a badge or electronic access to Intuit:

  i.     Criminal Conviction History   Misdemeanor and felony convictions based
on 7 years of residence history. Maiden, alias, and other names will be checked.
International criminal history (unless unlawful, or unavailable).  
ii.     Social Security Number Address History   Address information used to
determine criminal conviction history checks. International equivalent (unless
unlawful, unavailable or not applicable).



3.   Safety Rules

          a.     Contractor must properly dispose of its debris, trash and waste
such as lunch scraps and drinking cups.

          b.     Contractor is responsible for ensuring that when not in use,
its tools, materials, and equipment are stored neatly, securely, and safely.
Intuit is not responsible for the theft or damage to such equipment, although it
will do everything possible to prevent such loss from occurring.

          c.     Contractor agrees that it will not store its material, tools,
and equipment so as to obstruct aisles, stairs, halls, roads, entrances, or
exits. At no time shall Contractor’s tools, materials, or equipment obstruct the
passageways to fire extinguishers or any safety equipment.

          d.     Contractor shall provide its employees and agents with approved
safety equipment or eye protection, if required in the execution of the work.



4.   Other Rules

4.1     Weapons: Weapons may not be brought onto the property (including the
parking lot) either on a person or in a vehicle.

4.2     Personal Conduct: The same type of rules of personal conduct governing
Intuit’s employees shall also govern Contractor’s employees.

          a.     No person under the influence of intoxicants, narcotics or any
other mind-altering substance will be allowed on the property, nor shall any
person have in his or her possession any intoxicants, narcotics or mind-altering
substances.

          b.     Unprofessional conduct such as horseplay, wrestling, fighting,
gambling, fighting, threatening, etc., will not be permitted.

          c.     Intuit strictly prohibits sexual harassment or any other type
of harassment of any kind, including harassment on the basis of sex, race,
color, religion, gender, age, mental or physical disability, medical condition,
national origin, marital status, veteran status, sexual orientation, or other
characteristic protected under federal or state law or local ordinance.
Contractor shall not harass any other person by verbal, physical, visual means
or in any manner.

4.3     Cameras: Contractor may not bring cameras onto the jobsite for the
purpose of taking pictures unless authorized by the authorized representative of
Intuit.

4.4     Smoking: For reasons of safety, legal compliance, and other concerns,
smoking is prohibited inside Intuit buildings. Smoking is permitted outside of
buildings in designated smoking areas approved by site management.

10



--------------------------------------------------------------------------------



 



Exhibit D

CERTIFICATE OF ACCEPTANCE

This Acceptance Certificate is to certify that on the      day of      200     ,
the Services, and/or any and all deliverables required for Statement of Work No.
     have been accepted by Intuit as having met the specifications set forth in
such Statement of Work.

        Signed By        

--------------------------------------------------------------------------------

  Printed Name        

--------------------------------------------------------------------------------

  Title        

--------------------------------------------------------------------------------

  Company Name        

--------------------------------------------------------------------------------

11



--------------------------------------------------------------------------------



 



Exhibit E

Intuit Service Provider Privacy Exhibit

1.     INTRODUCTION

      1.1.   This Intuit Privacy Exhibit (“Exhibit”) governs the manner in which
specified customer-related information may be collected, used, or disclosed by
Service Provider to the extent related to Services specified in an applicable
Statement of Work. Intuit may impose different or additional restrictions in
connection with any Intuit business conducted outside of the United States.

2.     DEFINITIONS

      2.1.   “Affiliate Companies” shall mean any companies controlling, being
controlled by, or under common control with another company.       2.2.  
“Intuit” shall mean Intuit Inc. and its Affiliate Companies.       2.3.  
“Intuit Customer Data” shall mean any data — whether Personally Identifiable
Information or aggregate or anonymous information — either disclosed by Intuit
to Service Provider, or to which Service Provider has otherwise obtained access
by virtue of its relationship with Intuit. Such Data shall include information
pertaining to both customers and prospective customers of Intuit.       2.4.  
“Intuit Suppression” shall mean the process of matching or merging marketing
lists with all relevant Intuit Do Not Contact lists, including, as applicable,
“Do Not Mail,” “Do Not E-mail,” and “Do Not Call” lists, for purposes of purging
from such marketing lists or otherwise suppressing Intuit Customer Data of those
included on such Do Not Contact lists.       2.5.   “Opt-out” shall mean the
opportunity afforded to Consumers to decline to have their Intuit Customer Data
used for purposes other than as necessary to provide the product or service for
which the Intuit Customer Data is collected.       2.6.   “Service Provider”
shall mean the party entering into an agreement with Intuit, into which this
Exhibit has been incorporated by reference.       2.7.   “Personally
Identifiable Information” (“PII”) shall mean any information (i) that identifies
or can be used to identify, contact, or locate the person to whom such
information pertains, or (ii) from which identification or contact information
of an individual person can be derived. PII includes, but is not limited to:
name, address, phone number, fax number, email address, financial profiles,
medical profile, social security number, and credit card information.
Additionally, to the extent unique information, not itself PII, such as, but not
necessarily limited to, a personal profile, unique identifier, biometric
information, and/or IP address is associated with PII, then such unique
information will also be considered PII.

3.     SERVICE PROVIDER RESPONSIBILITIES – GENERAL

      3.1   Service Provider shall comply with this Exhibit and all applicable
laws, rules and regulations relating to the collection or use of Intuit Customer
Data, and agrees to impose and enforce compliance of this Exhibit on all third
party service providers with access to Intuit Customer Data.       3.2   Service
Provider shall ensure that only those employees or authorized agents who are
trained in the proper handling of Intuit Customer Data and who are subject to an
obligation to maintain the confidentiality of such information shall have access
to Intuit Customer Data.       3.3   Service Provider shall under no
circumstances collect, access, use, reproduce or disclose Intuit Customer Data
other than as either specifically authorized by, or clearly necessary in order
to perform services pursuant to, the agreement this Exhibit is incorporated
into. Specifically, Service Provider shall not use Intuit Customer Data on its
own behalf. Should Service Provider become legally obligated to disclose Intuit
Customer Data other than as permitted by this Exhibit, it shall, unless legally
prohibited from doing so, first provide notice to Intuit. Notwithstanding the
foregoing, Service Provider may use aggregate or anonymous information for its
own internal business processes (e.g., to track order flows and customer habits
for future service requirements) in Service Provider’s sole discretion.      
3.4   The constraints imposed by this Exhibit on the collection, use or
disclosure of Intuit Customer Data shall specifically apply to Social Security
numbers.       3.5   Service Provider shall, as directed, perform an Intuit
Suppression prior to engaging in any marketing activities (e.g., e-mail,
telemarketing or direct mail marketing) on behalf of Intuit. In addition,
Service Provider shall comply with the rules of the Direct Marketing
Association’s Mail Preference Service and Telephone Preference Service in
connection with all such marketing activities. Such obligations shall be in
addition to performing any other legally required suppressions, including
legally-mandated Do Not Mail or Do Not Call procedures. Service Provider shall
employ measures as directed by Intuit to ensure that Opt-out requests received
in connection with such marketing activities are provided to Intuit in a form
permitting Intuit to incorporate them into suppression files or other databases.
Suppression lists or files provided to Service Provider by Intuit shall be used
solely for purposes of performing an Intuit Suppression and shall be returned or
destroyed when no longer needed for such authorized purposes.       3.6  
Service Providers conducting telemarketing on Intuit’s behalf shall comply with
Intuit’s Do-Not-Call Policy, as follows:

12



--------------------------------------------------------------------------------



 

          This written policy for maintaining a Do-Not-Call list of individuals
who do not wish to receive telephone solicitations made by Intuit Inc. or on
behalf of Intuit Inc. (by its service providers) is available upon request.

Do-Not-Call Policy

          Intuit maintains a Do-Not-Call list of individuals, including their
telephone numbers, who have requested not to receive telephone solicitations
from Intuit.           Intuit’s Do-Not-Call list applies to Intuit and all its
subsidiaries.           Neither Intuit nor its service providers shall make
telephone solicitations to the homes of individuals on Intuit’s Do-Not-Call
list.           If an individual states that he or she does not want to receive
telephone solicitation calls, the individual’s name and telephone number must be
added to Intuit’s Do-Not-Call list.           Intuit must keep a record of an
individual’s Do-Not-Call request for ten (10) years from the time the customer
makes the request.

      3.7   Service Provider shall maintain such records as are necessary to
demonstrate its compliance with this Exhibit and shall permit Intuit, or a third
party chosen by Intuit and reasonably acceptable to Service Provider, to audit
Service Provider’s records and practices relating to its obligations under this
Exhibit upon reasonable notice and during regular business hours, and at
Intuit’s expense, at the locations where such records and data are maintained,
for purposes of verifying Service Provider’s compliance. Intuit shall be
provided with a description of all data flows and use of data upon request, and
all such data flows and use of data are subject to approval by Intuit in
accordance with this Exhibit and any applicable Statement of Work.       3.8  
Service Provider shall immediately report to Intuit any failure to treat or
protect — including specifically any unauthorized use or disclosure of — Intuit
Customer Data as set forth in this Exhibit or the agreement it is incorporated
into, including any related complaints about Service Provider’s information and
collection practices, and to consult with Intuit as to correction thereof.      
3.9   Service Provider shall provide Intuit with a contact name and contact
information for communications related to this Exhibit, including compliance
with or any breaches thereof.       3.10   Intuit may amend this Exhibit from
time to time as may be required by law, provided however, that any such
amendment that results in any modification of the Services as performed by
Contractor shall be addressed by the parties in accordance with the change
control procedures in Section 2(f) and as may be set forth in an applicable
Statement of Work, and Intuit shall reimburse Contractor for any costs incurred
by Contractor in connection with such amendment, and further provided however,
that if Contractor is not willing or able to change practices in accordance with
such amendments, Contractor shall be given ninety (90) days to terminate any
applicable Statement of Work.   Last Revised July 4, 2002.

13



--------------------------------------------------------------------------------



 



Exhibit F

INTUIT SECURITY REQUIREMENTS

Definitions

For the purposes of this Exhibit, the following definitions shall apply.



      Confidential Information: Information (i) which is proprietary to a
specific person or company; (ii) the continued confidential treatment of which
gives the specified person or company some competitive business advantage or the
opportunity of obtaining such advantage, or the disclosure of which could be
detrimental to the interests of the specified person or company; (iii) is
designated as Confidential Information by the specified person or company, or
from all the relevant circumstances should reasonably be assumed by the
receiving party to be confidential and proprietary to the specified person or
company.         The following subcategories of Confidential Information are
also defined:



      Secret Information: Information that is used to protect other Confidential
Information. Generally, Secret Information is not disclosed to outside parties
under any circumstances.         Sensitive Information: Any information that
could be misused in such a way as to jeopardize the financial or legal position
of its owner, or of the person or company described by the information.        
Restricted Information: Information that is not Secret or Sensitive, but whose
permissible use has been restricted by its owner.



      Confidential Information includes, but is not limited to, the following
types of information and other information of a similar nature (whether or not
reduced to writing or designated as Confidential):



  a.   Personally-Identifiable Information. Information that identifies or can
be used to identify, contact, or locate the person to whom such information
pertains. It includes, without limitation, the following information:        
Secret Information: Customer passwords, private encryption keys, and private
signature keys.         Sensitive Information: Customer account numbers, Social
Security numbers, taxpayer identification numbers, account balances, account
activity, financial information, medical records, legal records, and records of
customer services and other data relating to the products and services offered,
received, or purchased by customers of Intuit or the Contractor.        
Restricted Information: Customer names, customer street or e-mail addresses,
customer telephone numbers.     b.   Confidential Corporate Information,
consisting of any of the following:         Secret Information: Computer account
IDs, passwords for computer or database systems, private encryption keys, SSL
keys, computer source code relating to encryption/decryption, special access
privileges, known security vulnerabilities, the results of security audits and
reviews, and any information explicitly designated Secret by Intuit or by
Contractor.         Sensitive Information: Any of the following:



  (i)   Work Products: Work product resulting from or related to work or
projects performed or to be performed for Intuit or the Contractor, or for
customers of Intuit or the Contractor (including all media on which such
information is contained);     (ii)   Business Operations: Internal Intuit or
Contractor personnel and financial information, names and other information
about Service Providers (including without limitation Service Provider
characteristics, services and agreements), purchasing and internal cost
information, internal services and operational manuals, and the manner and
methods of conducting Intuit’s or the Contractor’s business;     (iii)  
Marketing and Development Operations: Marketing and development information
regarding Intuit’s or the Contractor’s operations (including without limitation
marketing and development plans, price and cost data, price and fee amounts,
pricing and billing policies, quoting procedures, marketing techniques and
methods of obtaining business, forecasts and forecast assumptions and volumes,
and future plans and potential strategies of Intuit or the Contractor which have
been or are being discussed);     (iv)   Other Proprietary Data: Information
relating to Intuit’s or the Contractor’s proprietary business information
(including without limitation information pertaining to business transactions
and financial performance) or proprietary rights prior to any public disclosure
thereof, and information regarding acquiring, protecting, enforcing and
licensing proprietary rights (including without limitation patents, copyrights
and trade secrets).     (v)   Designated Information: Notwithstanding the above,
any information explicitly designated as Sensitive by Intuit or by Contractor.



      Restricted Information: Aggregated or anonymous customer information (any
customer information other than Personally Identifiable Customer Information),
contractual information or obligations not designated as Sensitive, and any
information explicitly designated as Restricted by Intuit or by Contractor.



A.   Controlling Access to Confidential Information

      1.   Access to Confidential Information stored on Contractor’s systems
must not be granted to members of Contractor’s staff, subcontractors, or other
agents, unless the following conditions are met:

  a)     The staff member, subcontractor, or other agent requesting the access
can be uniquely identified (e.g., by a unique User ID), with the exception of
“root” password access provided by the Contractor to its core system
administration team;   b)     The staff member, subcontractor, or other agent
requesting the access has entered a correct password or other authorizing token
to indicate that he/she is the authorized user of this account. If passwords are
the only method used for authentication, they must satisfy certain minimal
standards mutually agreeable to Intuit and Contractor (e.g., 8 characters
minimum length, required use of special- and/or mixed-case characters, no words
that could be found in a dictionary, and required to be changed every 90 days)
that make them sufficiently robust to effectively resist both educated guessing
and brute-force attacks.   c)     In all cases, access permissions must be
established in a manner that allows only for the minimum access level(s)
required for each staff member, subcontractor, or other agent to perform his or
her job function. The ability to read, write, modify or

14



--------------------------------------------------------------------------------



 

  delete Confidential Information must be limited to those individuals who are
specifically authorized to perform those data maintenance functions.  
d)     The date, time, requestor, and nature of the access (i.e., read-only or
modify) has been recorded in a log file.

      2.   Confidential Information stored on Contractor’s systems must be
stored behind firewalls with access to such data limited as described in the
preceding requirement.       3.   Secret Information must never be stored in
clear text on Contractor’s systems. At a minimum, financial services
industry-standard encryption techniques must be employed to safeguard Secret
Information in Contractor’s systems from retrieval by unauthorized persons.
Contractor should strive to adopt best industry practices where appropriate.
Whenever possible, message digest algorithms such as SHA-1 or MD5 should be used
to hash and verify the user’s password, and “salt” should be added to the input
string prior to encoding to ensure that the same password text chosen by
different users will yield different encodings.       4.   Passwords used to
control Contractor’s staff, subcontractors, or other agents’ access to
Confidential Information must at a minimum conform to the password policies
described in paragraph A.1.b above. Passwords used by Contractor’s Customers are
not required to conform to these policies; however, Contractor must ensure that
Customers do not have access to Confidential Information other than that which
pertains to them.       5.   Procedures must be in place to modify or revoke
access permissions to Confidential Information when staff members leave the
Contractor or when their job responsibilities change.       6.   Printed
material that contains Confidential Information must be stored in secured areas
to which access is limited to those staff members who have a business need to
access it. It must also be disposed of in a secure manner. At a minimum,
financial services industry-standard protections must be employed to ensure the
secure storage and destruction of Secret and Sensitive Information. Whenever
possible, secure disposal alternatives such as on-site shredding prior to
recycling or placement in publicly-accessible trash bins with subsequent
off-site shredding by a licensed contractor should be implemented.



B.   Transmitting Confidential Information

      1.   Unless restricted by law, Contractor must not electronically transmit
Secret or Sensitive Information over publicly-accessible networks without using
128-bit SSL or another mechanism that affords similar or greater security and
confidentiality. If legal restrictions limit the use of 128-bit SSL encryption
technology, Contractor must use the strongest encryption technology permitted.  
    2.   Confidential Information must never be passed in a URL (e.g., using a
Get method) in a manner that potentially exposes the information to third
parties and causes such information to appear in log files.



C.   Maintaining a Secure Environment

      1.   To protect the accuracy and integrity of Confidential Information,
all such data must be backed up regularly (no less often than weekly), and the
backups stored in secure, environmentally-controlled, limited-access facilities.
      2.   Contractor must promptly install any security-related fixes
identified by its hardware or software vendors, if the security threat being
addressed by the fix is one that threatens the privacy or integrity of any
Confidential Information covered by this Agreement. Such upgrades must be made
as soon as they can safely be installed and integrated into Contractor’s
existing architecture and systems.       3.   Intuit may, from time to time,
advise Contractor of recent security threats that have come to its attention,
and require Contractor to implement specific modifications to its software,
policies, or procedures that may be necessary to counter these threats at
Intuit’s cost. Contractor must implement these modifications within a
mutually-agreeable time, or must obtain written permission from Intuit to take
some other course of action to ensure that the privacy and integrity of any
Confidential Information is preserved.       4.   Contractor must immediately
notify Intuit if it knows or suspects that Confidential Information has been
compromised or disclosed to unauthorized persons, or if there has been any
meaningful or substantial deviation from the requirements contained in the
Agreement or this Exhibit. See Section F for contact information.       5.  
Notwithstanding the minimum standards set forth in this Exhibit, Contractor
should monitor and periodically incorporate reasonable industry-standard
security safeguards.



D.   Electronic Mail

      1.   Contractor shall not send any Secret or Sensitive Information in an
e-mail message over publicly-accessible networks unless the e-mail is encrypted
using a previously-approved encryption mechanism or is otherwise made secure
with an approach that has been mutually agreed upon in advance by Intuit and
Contractor.       2.   Contractor and its subcontractors and agents must not
reveal the Personally-Identifiable Information of one customer to any other
customer or other third party, in any e-mail or other communication, except as
permitted in writing by the affected person, as deemed appropriate in light of
the interests of the affected person, or as otherwise required by law.



E.   Reviews, Audits, and Remedies

      1.   Contractor agrees that Intuit shall have a right to verify
Contractor’s compliance with this Exhibit. Upon 14 days’ prior written notice to
Contractor, Intuit (or its agent) may enter Contractor’s premises and inspect
such of Contractor’s books, records, facilities and computer systems as Intuit
and Contractor shall mutually agree is necessary to ensure that Contractor
complies with the terms, covenants and conditions of this Exhibit. Intuit or its
agent shall comply with Contractor’s standard policies and procedures that apply
to third party companies that have access to Contractor’s premises, and Intuit
or its agent shall access Contractor’s premises during normal business hours
(Monday through Friday, 8:00 AM to 5:00 PM). Notwithstanding the foregoing, if
Intuit in good faith believes that an imminent threat to security exists that
could affect Confidential Information, the 14 day notice shall not apply and
Contractor must provide Intuit or its agent access to its premises immediately
upon request by Intuit subject to the terms of this paragraph.       2.   Intuit
may inspect or employ third parties to conduct studies of Contractor’s
operational processes, systems and computer network security to determine
Contractor’s compliance with this Exhibit. Intuit agrees to coordinate the
scheduling of any such study with Contractor to minimize disruption to
Contractor’s business. Contractor agrees to cooperate with Intuit to commence
such a study within thirty (30) days from Contractor’s receipt of written notice
of Intuit’s intent to conduct, or to employ a third party to conduct, such a
study. At Contractor’s request, Intuit will require any third party it employs
to conduct such a study to sign Contractor’s standard nondisclosure agreement
pursuant to which it agrees not to disclose any Confidential Information. Intuit
will make the

15



--------------------------------------------------------------------------------



 

          results of any such study available to Contractor and, depending on
the seriousness of any problems found, may require Contractor to remedy any and
all such deficiencies in a timely fashion. Costs of such audits shall be borne
by Intuit, unless Contractor is deemed, as a result of such an audit, to be in
material nonconformity with the Agreement or this Exhibit.       3.  
Notwithstanding any time-to-cure provision in this Agreement to the contrary, it
shall be completely within Intuit’s discretion to require correction of any
demonstrated security-related problem within a shorter period of time. Intuit
shall provide written notice of the problem to Contractor, and Contractor must
immediately take appropriate steps to correct the problem. If Contractor fails
to correct any demonstrated security problem within a commercially-reasonable
time, factoring in the work that must be completed to address the problem, and
resulting in the material disclosure or threatened disclosure of Intuit’s
Confidential Information, Intuit may instruct Contractor to take such interim
measures as are reasonably necessary to protect Intuit’s Confidential
Information. If Contractor fails or refuses to take those interim and/or
permanent measures which are necessary to prevent the material disclosure of
Intuit’s Confidential Information within a commercially-reasonable time, Intuit
may terminate any and all affected agreements between Intuit and Contractor for
cause.



F.   Compliance with U.S. Laws and Regulations       Contractor shall comply
with all applicable federal, state, and local laws and regulations.   G.  
Changes to Requirements       Intuit may, in its sole discretion, amend these
requirements from time to time, as required by law, provided however, that any
such amendment that results in any modification of the Services as performed by
Contractor shall be addressed by the parties in accordance with the change
control procedures in Section 2(f) and as may be set forth in an applicable
Statement of Work, and Intuit shall reimburse Contractor for any costs incurred
by Contractor in connection with such amendment, and further provided however,
that if Contractor is not willing or able to change practices in accordance with
such amendments, Contractor shall be given ninety (90) days to terminate any
applicable Statement of Work.   H.   Contact Information       The primary
business contact person for each party under this Agreement shall designate a
primary and an alternate single point of contact for security issues for such
party (a “Security SPOC”) and provide mail, email, telephone, home telephone,
and pager or portable telephone contact information for such persons. Both
parties agree that either the primary or alternate Security SPOC will be
available at all times (“24/7/365”). Such designation and information must be
given in writing to the other party within ten (10) business days after the
effective date of the Agreement. Any updates to the same shall be given promptly
in writing to the other party.

16



--------------------------------------------------------------------------------



 



Exhibit G

REIMBURSABLE EXPENSE GUIDELINES

Intuit will reimburse Contractor for its reasonable actual expenses, in
accordance with these Reimbursable Expense Guidelines, provided Intuit has
approved such expenses in writing in advance. Contractor shall invoice Intuit
for the expenses twice each month and provide Intuit with the expense reports
and other documentation necessary to substantiate the statement. Such
reimbursable expenses shall not include fixed overhead, salaries and employee
benefit costs associated with Contractor’s professional employees or agents or
wage and employee benefit costs associated with Contractor’s other employees or
agents for hourly work. The following guidelines set forth the standards to be
applied in reimbursing Contractor for the actual cost of expenses incurred in
the performance of Services under this Agreement:

1.     Out-of-State Employees or Contractors. All employees and contractors
assigned by Contractor to provide Services under this Agreement shall be located
in the state where the Services are to be performed unless Intuit has reviewed
the resumes and agreed in writing in advance to the use of out-of-state
employees or contractors. Therefore, Intuit will not pay Contractor for
out-of-state travel expenses, unless Intuit has approved the use of the
out-of-state employees or contractors and the related travel expenses.

2.     Airfare. If air travel is required, Intuit will reimburse Contractor for
coach or economy airfare, provided Intuit authorizes the airfare in advance.
Intuit reserves the right to arrange the airfares through its arrangement with
American Express Travel Agency. Contractor shall submit the used airline tickets
to Intuit for reimbursement.

3.     Ground Transportation. Intuit will reimburse Contractor for travel from
Contractor’s principal place of business, provided Intuit has authorized such
ground transportation in advance. Contractor shall submit car rental vouchers or
receipts, if applicable. Reimbursement shall be provided as follows:

          a.     At the current mileage reimbursement rate set by the Internal
Revenue Service for use of the personal automobile of Contractor’s personnel
from Contractor’s principal place of business to Intuit’s facility, provided
however Intuit will not reimburse Contractor’s personnel for local travel to
Intuit’s facility;

          b.     For reasonable car rental charges from the airport to Intuit’s
facility and during the assignment;

          c.     For use of public transportation, such as bus or rapid transit
or for reasonable taxi usage.

4.     Incidental Transportation Expenses. Intuit will reimburse Contractor for
incidental transportation expenses such as parking fees for travel to and from
Contractor’s principal place of business and Intuit’s facility.

5.     Lodging and Meals. Intuit will reimburse Contractor for reasonable
lodging and meal expenses when Contractor’s personnel are assigned to a work
location requiring an overnight stay or longer, provided such travel is
authorized in advance by intuit. Contractor shall not be entitled to
reimbursement for meals purchased for persons other than Contractor’s personnel
assigned to the project. Unless otherwise authorized by Intuit, meals shall not
exceed US $50.00 per day.

6.     Telephone. Intuit will reimburse Contractor for long distance and toll
telephone calls placed by Contractor in the performance of Services.

7.     Delivery. Intuit will reimburse Contractor for messenger services,
overnight delivery and other express mail type services when such services are
specifically requested by Intuit or are reasonably necessary for Contractor’s
performance of Services.

8.     Entertainment. Intuit will not reimburse Contractor for entertainment
expenses.

In no event shall the total reimbursable expenses exceed 10% of the total amount
paid for a Statement of Work.

 